Title: Notes on Debates, 11 February 1783
From: Madison, James
To: 


Teusday. Feby. 11.
The Rept. made by the Come. of the whole havg. decided that the mode to be grounded on the return of facts called for from the States, ought now to be ascertained.
Mr. Rutlidge proposed 2d by Mr. Gilman, that the States sd. be required to name Comrs. each of them one, who or any nine of them sd. be appd. & empowerd. by Congs. to settle the valuation. Mr. Ghorum was agst. it as parting with a power which might be turned by the States agst. Congs. Mr. Wolcot agst. it; declares his opinion that the confederation ought to be amended by substituting numbers of inhabitants as the rule; admits the difference between freemen & blacks; and suggests a compromise by including in the numeration such blacks only as were within 16 & 60. years of age. Mr. Wilson was agst. relinquishing such a power to the States; proposes that the commissioners be appd. by Congs. and their proceedings subject to the ratification of Congs. Mr. Mercer was for submitting them to the revision of Congs. & this amendment was recd. Mr. Peters agst. the whole scheme of valuation, as holding out false lights & hopes to the public. Mr. Rutlidge thinks Comrs. appd. by the States may be trusted as well as Comrs. appd. by Congs. or as Congs themselves. Mr Wilson observes that if appd. by the States they will bring with them the spirit of agents for their respective States, if appd. by Congs. will consider themselves as servants of U. S. at large & be more impartial.
Mr. Ghorum 2ded. by Mr. Wilson, proposes to postpone in order to require the States to appt. Comrs. to give Congs. information for a basis for a valuation. on the question N.H. no, Mas: ay. R.I. ay. Cont. ay. N.Y. ay[.] N.J. ay. Pa. ay. Va. no, N.C. no, S.C. no. So it was decided in the negative
To make the resolution more clear, “after the words “or any nine of them.” the words “concurring therein” were added. Mr. Rutledge says that subjecting the acts of the Comrs. to the revision of Congs. had so varied his plan that he sd. be agst it—on the main question N.H. ay. Mas: ay[.] R.I. ay. Cont. ay. N.Y. no, N.J. no. Pa. ay. Va. ay. [Mr. Madison no], N.C. ay. S.C. ay. So it was agreed to & the resolution declaring that a mode sd. now be fixed struck out as executed. The whole report was then committed to a special Come. consisting of Mr. Rutlidge Mr. Gorham & Mr. Gilman to be formed into a proper act.
